ALD-201                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4752
                                      ___________

                                   BOBBY BROWN,
                                                       Appellant

                                            v.

                           GOVERNOR OF NEW JERSEY
                      ____________________________________

                    On Appeal from the United States District Court
                             for the District of New Jersey
                             (D.C. Civil No. 10-cv-01572)
                      District Judge: Honorable Mary L. Cooper
                     ____________________________________

        Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
        or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    June 3, 2011
           Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                             (Opinion filed: June 17, 2011 )
                                      _________

                                       OPINION
                                       _________

PER CURIAM

      Bobby Brown, a New Jersey state prisoner proceeding pro se, appeals from the

order of the District Court dismissing his complaint. We will affirm.
                                             I.

       Brown is serving a life sentence for murder. He unsuccessfully challenged his

conviction in state court and a federal habeas proceeding, and we denied a certificate of

appealability. (C.A. No. 05-2151.) Brown and a fellow inmate then filed suit against the

Governor of New Jersey under 42 U.S.C. § 1983 in 2006. (D.N.J. Civ. No. 06-cv-

00782.) Brown alleged that New Jersey authorities had failed to apply commutation time

credit to his sentence. The District Court dismissed the complaint on the ground that

Brown may challenge the execution of his sentence only through a habeas petition.

Brown appealed, but we dismissed his appeal for failure to prosecute and denied his

subsequent motion to reopen. (C.A. No. 06-3086.)

       Brown later filed the complaint at issue here, once again under § 1983. Brown‟s

complaint is difficult to follow, but he appears to contend that New Jersey authorities

have applied a statutory amendment retroactively to him in a way that deprives him of

commutation time and work credits. The statute in question appears to be New Jersey‟s

No Early Release Act, which provides, inter alia, that “a sentence of life imprisonment

shall be deemed to be 75 years” for purposes of parole eligibility. N.J. Stat. Ann. §

2C:43-7.2(b). Brown asserts that New Jersey authorities have not “clarified” whether his

sentence is deemed to be seventy-five years under this statute, but it is not clear what

relevance that would have to commutation time or work credits. Brown also asserts that

his life sentence is illegal under New Jersey law. He seeks an injunction requiring

authorities to apply the law that was in effect at the time of his conviction, though he does
                                              2
not specify how.1

       The District Court granted Brown leave to proceed in forma pauperis, screened his

complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), and dismissed it for failure to state a

claim for the reasons explained in its previous order. Brown appeals.

                                              II.

       We have jurisdiction under 28 U.S.C. § 1291. Our review is plenary. See Allah v.

Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Having conducted that review, we

conclude that this appeal presents no substantial question. See 3d Cir. LAR 27.4 (2010);

3d Cir. I.O.P 10.6.

       The District Court already decided in the 2006 action that Brown is required to

bring his claims concerning commutation credits in a habeas petition, and Brown

forfeited his right to challenge that ruling on appeal. Even considered on the merits,

though, there is no basis to challenge the District Court‟s ruling. Brown‟s allegations are

not entirely clear, but what is clear is that he has not raised any challenge to the legality

of any procedure or its application that might arguably be cognizable under § 1983. Cf.

Wilkinson v. Dotson, 544 U.S. 74, 82 (2005) (addressing challenge to state parole

procedures). Instead, his apparent challenges relate solely to the “„the fact or duration of

his confinement.‟” Id. at 78 (quoting Preiser v. Rodriguez, 411 U.S. 475, 489 (1973)).



   1
     Brown alleges that he has sought relief on these issues in state court. He provides no
details in that regard, but we take judicial notice of the fact that he raised these claims
unsuccessfully in a petition for post-conviction relief shortly before he filed the complaint
                                               3
Thus, they “lie „within the core of habeas corpus‟” and must be raised in a habeas

petition. Id. at 79 (quoting Preiser, 411 U.S. at 487). In Brown‟s case, his status as a

state prisoner means that he must raise his challenges in a habeas petition under 28

U.S.C. § 2254. See Coady v. Vaughn, 251 F.3d 480, 484-85 (3d Cir. 2001).

       On appeal, Brown insists that he is not seeking credits per se, but only to

invalidate New Jersey authorities‟ alleged practice of applying (in an unspecified way)

statutory amendments retroactively to him. Entitlement to credits, however, appears to

be the only conceivable benefit he might receive. He also continues to argue that his

sentence is illegal under New Jersey law and that New Jersey courts “will not comply”

with New Jersey law. These are habeas claims. Indeed, Brown already has raised them

unsuccessfully in state court. If he wants to raise them now in federal court, he must do

so by means of a habeas petition, though we express no opinion on whether a habeas

petition would be otherwise proper.

       Accordingly, we will affirm the judgment of the District Court.




at issue here. See State v. Brown, No. A-3394-07T4, 2009 WL 1149506 (N.J. Super. Ct.
App. Div. Apr. 30, 2009).
                                             4